Citation Nr: 9931894	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating for residuals of left 
knee injury with traumatic arthritis greater than 20 percent.

2.  Entitlement to an increased rating for residuals of right 
knee injury with traumatic arthritis, currently rated 20 
percent. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1974 to October 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for left knee disability evaluated as 
noncompensably disabling and also denied entitlement to a 
compensable evaluation for right knee disability.  The 
evaluation of left knee disability was increased to 
10 percent by a rating action in July 1996.  

The case was previously before the Board in April 1997 when 
it was remanded for further evidentiary development.  By a 
rating action in October 1997 20 percent ratings were 
assigned for each of the left and right knee disabilities.  
In February 1999 the evaluation of residuals of left and 
right knee injuries was recharacterized as left knee 
instability evaluated as 10 percent disabling, traumatic 
arthritis of the left knee evaluated as 10 percent disabling, 
right knee instability evaluated as 10 percent disabling, and 
traumatic arthritis of the right knee evaluated as 10 percent 
disabling, with the combined 40 percent service-connected 
rating unchanged.  

The RO's attention is directed to the September 1999 informal 
hearing presentation in which the veteran's representative 
indicated his disagreement with the June 1999 denial of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed. 

2.  Residuals of left knee injury are manifested by 
radiographic findings of degenerative arthritis, with range 
of motion limited by pain beyond 90 degrees.

3.  Residuals of right knee injury are manifested by 
radiographic findings of degenerative arthritis, with range 
of motion limited by pain beyond 95 degrees.


CONCLUSIONS OF LAW

1.  Residuals of left knee injury are not more than 
20 percent disabling in accordance with any applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59 and 4.71a, Codes 5003, 5257, 5260, and 5261 (1999). 
  
2.  Residuals of right knee injury are not more than 
20 percent disabling in accordance with any applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59 and 4.71a, Codes 5003, 5257, 5260, and 5261 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was treated on 
multiple occasions for pain in the left hip and leg.  In 
March 1983 he complained of pain due to in the left knee.  In 
August 1984 he was seen for right knee pain after a parachute 
jump.  The assessment was strain of the medial collateral 
ligament and lateral collateral ligament.  Approximately one 
year later he was treated for effusion in the right knee 
noticed after a basketball game.  When he was seen in 
physical therapy the veteran reported occasional locking and 
giving way in the leg.  The assessment was possible tear in 
the right medial meniscus.

On VA examination conducted in May 1987 the veteran reported 
right knee symptoms including intermittent pain, and 
swelling.  He noted limitation of walking and stair climbing, 
as well as locking episodes and difficulty stooping.  The 
physical examination revealed no effusion or ligamentous 
laxity in the right knee and full range of motion, from zero 
to 140  degrees.  Bilateral knee x-rays disclosed no bone of 
joint abnormalities.  The pertinent diagnosis was status post 
right knee injury. A rating action in December 1987 granted 
service connection for right knee injury evaluated as 
noncompensably disabling.
 
In June 1991 the veteran sustained a left knee sprain during 
active duty for training for the National Guard.  In 
September 1991 he underwent arthroscopy and debridement of 
the knee with a final diagnosis of grade III and grade IV 
chondromalacia of the femoral grove.  In December 1991 a 
medical evaluation board diagnosed bilateral degenerative 
arthritis of the knees and recommended referral to the 
physical evaluation board, which found the veteran unfit for 
service with the National Guard.   

When the veteran was seen by George R. Dawson, Jr. M.D., in 
November 1992, his chief complaint was left knee injury.  On 
objective examination the right knee flexed to 8 inches heel 
to buttocks with crepitation elicited.  He lacked 2 degrees 
of full extension in the right leg.  There was also 
crepitation in the left leg and the veteran had obvious pain 
on flexion and extension.  Bilateral knee X-rays disclosed 
breaking of the tibial spines, and osteophyte formation on 
the lateral femur and early tibial osteophyte formation.  
Flattening of the femoral condyle was worse on the right than 
the left.  The diagnosis was internal derangement of the 
knee. 

The veteran underwent left knee surgery in April 1993, to 
include chondroplasty of the lateral femoral condyle and 
partial lateral meniscectomy.  The postoperative diagnoses 
were status post partial medial meniscectomy, chondronecrosis 
of both the medial and the lateral femoral condyles, 
osteophytes formation of the anterior aspect of the medial 
tibial plateau, and torn lateral meniscus.  Dr. Dawson 
commented that the veteran had rather severe arthritic 
changes and it was suspected he would need a total knee 
replacement before age 65.  

When the veteran was seen in August 1993 he was walking 
better.  X-rays revealed that joint space was well 
maintained.  Dr. Dawson commented that the veteran should not 
run, jump, squat or do knee bends.  One mile a day was the 
maximum he would be able to walk and 50 pounds the most he 
could carry.  He could do sit ups and occasionally ride a 
bike or swim.  

A VA examination was conducted in January 1995.  The veteran 
reported he was able to work only occasionally due to 
bilateral knee discomfort.  On physical examination the he 
had normal valgus alignment without effusion.  He achieved 
full extension bilaterally, and could flex to 135 degrees.  
There was no varus valgus laxity, and no anterior posterior 
laxity.  He did have discomfort over this medial joint line.  
There was no patellofemoral discomfort.  X-rays disclosed 
mild osteoarthritic changes bilaterally.  The impression was 
bilateral medial gonarthrocaces.  

Of record are private medical reports received from 
Dr. Dawson which reflect that the veteran was examined in May 
1996.  At that time he had a flexion contracture of 
15 degrees in the right knee.  He flexed the right knee to 
approximately 120 degrees. The doctor also indicated the 
veteran had a flexion contracture of both knees.  The 
diagnosis was bilateral degenerative arthritis of the knees.  
When the veteran was seen in May 1997 his left knee exhibited 
no effusion and he could flex the knee to 120 degrees.  His 
right leg flexed to 8 inches heel to buttocks and the left 
leg flexed to 9 inches heel to buttocks.  

The veteran testified at a personal hearing at the RO in May 
1996.  He described knee pain related to activity to include 
bending and stair climbing, as well as locking and 
instability.  The veteran indicated that in order to avoid 
pain he had to be very careful in the way he stepped off when 
walking.  He occasionally utilized a brace for his left knee, 
which had been provided to him at the time of his injury in 
1991.  

On VA examination conducted in June 1997 the veteran's chief 
complaint was decreased range of motion and daily pain in 
both knees, worse with rain or cold weather.  He treated the 
problems with Motrin and topical ointments, sometimes using a 
brace and a cane.  On objective evaluation the veteran 
exhibited an antalgic gait, with the left side causing more 
pain than the right.  This was particularly apparent on 
rising from a seated position, when the veteran was unable to 
achieve a normal gait until he had taken three to four steps.  
There was 1 plus effusion in the left knee.  Distal pulses 
were completely intact.  Range of motion was painless from 
zero to 90 degrees, with painful motion from 90 to 
105 degrees.  Severe pain prevented any further flexion.  The 
pain was experienced directly behind the patella and the 
veteran had positive crepitus in the patella also.  The 
anterior cruciate ligament, posterior cruciate ligament, and 
lateral cruciate ligament were completely intact.  The 
veteran had positive McMurray's sign, diffusely across the 
whole knee without any specific joint line tenderness.  
Examination of the right knee revealed 1 plus effusion, but 
to a lesser degree than on the left side.  Range of motion 
was zero to 95 degrees, at which point pain was noted.  He 
could achieve passive motion to 115  degrees, where the pain 
became severe.  Ligamentous examination and neurovascular 
examination were intact on the right side.  He had some 
crepitus in the right knee, similar to that noted on the left 
side and there was some medial joint line tenderness and a 
positive McMurray's test consistent with a degenerative 
meniscal tear on the right.  X-rays disclosed mild to 
moderate degenerative changes in the left femoral tibial 
joint with adequate joint space.  The most profound arthritic 
changes were on the patellofemoral joint where there was bone 
to bone contact between his patella and his femur with 
sclerotic bone on both edges and evidence of severe 
arthritis.  The right knee showed similarly good joint space 
in the tibiofemoral joint, but the patellofemoral joint 
disclosed evidence of moderate arthritis.  The assessment was 
bilateral knee pain/degenerative joint disease of the knee.  
Evaluation of both clinical evidence and x-ray examination 
revealed that the veteran's record, particularly his 
arthroscopic examinations showed severe degenerative joint 
disease of the patellofemoral joint.  He has limited range of 
motion secondary to the condition, since it is the affected 
joint which moves the most when flexing or extending the 
knee, such as in going up or down stairs or squatting.  The 
functional limitations were considered a consistent problem 
even with activities of daily living, specifically with 
increased demand activities such as working, going up stairs, 
or athletic activities.  The veteran's motion and ability to 
move and work in a painless way were extremely limited by 
degenerative joint disease.  He was considered to be becoming 
a candidate for total knee replacement. 

When the veteran testified at his December 1998 personal 
hearing at the RO he related that he took over the counter 
pain medication on a daily basis for knee pain which he 
described as a constant ache on walking.  He indicated he 
could stand for 10 to 15 minutes without pain.  He also 
stated that his knees locked up once to twice a week 
depending on his level of activity.  In response to 
questioning about instability the veteran indicated he could 
"hardly stand on shaky ground."  He sometimes utilized knee 
braces, which he had purchased himself.  

An additional VA examination was conducted in April 1999.  
The veteran reported intermittent knee pain, worse with 
activity or walking.  Active range of motion of both knees 
was within normal limits in all planes.  Sensation was 
decreased to pin prick and light touch over the entire knee, 
to include the anterior, popliteal, medial and lateral 
surfaces of both knees.  Muscle strength was 4/5 in both 
quadriceps and hamstrings.  Deep tendon reflexes were present 
and equal.  The patella apprehension test was positive.  The 
Apley grinding test was positive bilaterally.  There was pain 
to palpation of the medial lateral compartments and popliteal 
areas of both knees.  No edema or erythema of the knees was 
found.  There was no crepitus on range of motion and no bony 
or soft tissue abnormalities bilaterally.  The veteran's gait 
was completely non-antalgic without the use of any assistance 
device.  He exhibited no limp.  There were no other focal 
neuromuscular deficits.  Under the heading of diagnosis the 
examiner commented that clinically the veteran had bilateral 
knee pain with the focal findings being decreased sensation 
over both knees, a positive Apley grinding test and patella 
apprehension test, bilaterally, and pain on palpation of the 
compartments of both knees.  There was no medial, lateral 
anterior or posterior instability of either knee, and no 
other focal neuromuscular or function deficits on 
examination.  It was recorded that x-rays of both knees would 
be conducted and an addendum to the examination report would 
be issued if indicated by those studies, however, additional 
notation indicated that x-rays were unremarkable

Legal Analysis

The Board finds the veteran's claims for a higher evaluation 
for compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  When a claimant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  In this regard it is noted that 
although the veteran testified in December 1998 that he had 
recently received private medical treatment which was not 
reflected by the record, a subsequent attempt to obtain 
medical records of that treatment was unsuccessful.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claims and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

Each of the veteran's service-connected knee disabilities is 
currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5257 pertaining to impairment 
of the knee including recurrent subluxation or lateral 
instability, and 10 percent disabling under Diagnostic Codes 
5003 pertaining to degenerative arthritis.

Under Code 5257 a maximum 30 percent evaluation is provided 
where impairment is severe.  Moderate impairment warrants a 
20 percent rating under Code 5257, and a 10 percent 
evaluation is for assignment where impairment is slight.  
Inasmuch as the medical evidence does not reflect ligamentous 
laxity or instability in either knee, no higher rating is for 
assignment for left or right knee disability on the basis of 
subluxation or lateral instability.  

The medical evidence also reflects radiographic findings of 
bilateral degenerative  arthritis of the knees.  Degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Evaluation of limitation of leg motion is governed by the 
provisions of Diagnostic Codes 5260, and 5261.  Diagnostic 
Code 5260 provides a 30 percent rating where the evidence 
demonstrates flexion limited to 15 degrees, and a 20 percent 
rating is for assignment where flexion is limited to 
30 degrees.  Limitation of flexion to 45 degrees warrants a 
10 percent rating, and flexion limited to 60 degrees is rated 
as noncompensably disabling.  Under Diagnostic Code 5261 
limitation of leg extension to 45 degrees warrants a 
50 percent evaluation.  A 40 percent rating is assigned for 
extension limited to 30 degrees, and a 30 percent evaluation 
is for assignment, where extension is limited to 20 degrees.  
Extension limited to 15 degrees is rated as 20 percent 
disabling and a 10 percent rating is assigned where extension 
is limited to 10 degrees.  A noncompensable evaluation is for 
assignment where extension is limited to 5 degrees.   

The General Counsel of VA has held in a precedent opinion 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257 (see 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
without violating the rule against pyramiding in the 
assessment of service-connected disability 38 C.F.R. § 38 
C.F.R. § 4.14.  The VA General Counsel has since held that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knee to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his osteoarthritis.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

In this case the medical evidence does not reflects the 
criteria for a higher evaluation on the basis of limitation 
of motion under either Code 5260 or Code 5261.  Although the 
findings recorded in the April 1999 examination report are 
not as detailed as earlier records, or as precise as would be 
preferred, the examiner's notation that the veteran has 
bilateral active range of motion within normal limits, cannot 
realistically be construed to reflect any criterion for an 
evaluation greater than the 10 percent rating currently 
assigned for each knee under Code 5003.  The medical evidence 
of bilateral degenerative joint disease demonstrated by x-
ray, with motion limited by pain beyond 90 degrees flexion, 
is reflected in the 10 percent evaluation for which is 
currently in effect for both the left and right knees.

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of disability in the veteran favor.  However, the 
medical evidence does not create a reasonable doubt regarding 
the current level of these disabilities.  The record does not 
reflect the presence of more severe symptomatology such as 
would warrant a higher evaluation for either disability under 
any applicable criteria, during any relevant period.  
Therefore, it is determined that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations.



ORDER

An initial evaluation greater than 20 percent for residuals 
of left knee injury is denied.

A rating greater than 20 percent residuals of right knee 
injury is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

